DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/29/2022 has been entered. Claims 17-19 and 21-22 remain pending in the present application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US Patent 7,672,129) in view of Bratkovski et al. (US Patent 7,763,973) in view of Vaiyapuri et al. (US PGPUB 20040031281). 

Regarding Claim 17; Ouyang teaches; A computer program product for a coolant distribution process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor device to cause the processor device to: (Ouyang; at least Abstract; column 13, lines 38-46; disclose a controller (104) that includes software stored for controlling heat transfer of multiple cooling channels in a microprocessor device)
distribute, by a flow control device, coolant, wherein coolant is distributed through an enclosed first cavity within a substrate of the processor device, and wherein the first cavity is a microchannel within the substrate; (Ouyang; at least Fig. 1; column 4, lines 30-47; column 5, lines 5-26; disclose a controller (104) for controlling a pump system (118) for distributing coolant flow through a heat producing component (108) (i.e. microprocessor) and wherein the system includes a plurality of microchannels (124A-C) which implicitly are enclosed cavities within a substrate of the device in which the channels flow through to provide cooling to the processor device)
and detect, by a sensor controller component, a location of a thermal anomaly of the processor device, (Ouyang; at least Fig. 1; column 5, lines 23-35; column 13, lines 48-67; column 14, lines 9-15; disclose wherein controller (104) (sensor controller) is coupled to temperature sensors (138) for determining heat anomalies in a microprocessor device)
wherein the sensor controller component is coupled to a plurality of sensors disposed at an inlet of a channel embedded within the substrate and an outlet of the channel, (Ouyang; at least Fig. 1; column 5, lines 23-35; column 14, lines 9-15; disclose wherein the sensor controller is coupled to a plurality of sensors at each cell channel that is embedded within the microprocessor device (108) and wherein the plurality of sensors are located at the supply/return (inlet/outlet) of each cell channel of the microprocessor device)
and wherein the sensor controller component is coupled to a second plurality of sensors disposed at second inlets and second outlets of a second channel adjacent to the processor device, (Ouyang; at least Fig. 1; column 5, lines 23-35; column 14, lines 9-15; disclose wherein the sensor controller is coupled to a plurality of second sensors (i.e. sensors located at cell 126B are second set of sensors).
Ouyang appears to be silent on; 
and wherein the sensor controller component is coupled to a second plurality of sensors disposed at second inlets and second outlets of a second channel adjacent to the processor device, 
wherein the flow control device comprises piezoelectric devices disposed in the inlet or in the outlet of the channel and that deform to increase or decrease flow impedance to provide the coolant to the location of the thermal anomaly.
However, Bratkovski teaches; and wherein the sensor controller component is coupled to a second plurality of sensors disposed at second inlets and second outlets of a second channel adjacent to the processor device. (Bratovski; at least Fig. 6; column 3, lines 64-67; column 4, lines 1-13; disclose a heat sink element (18) for dissipating heat off of a microprocessor device which contain a plurality of temperature sensors disposed at a plurality of inlet and outlet valves (38) that are embedded in microchannels in the heat sink element and wherein the microchannels of the heat sink are adjacent to the microprocessor as they are used to remove heat off the surface of the microprocessor).
The combination of Ouyang and Bratovski are analogous art because they are from the same field of endeavor or similar problem solving area, of microprocessor cooling control.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of including inlet and outlet temperature sensors at the microchannels as taught by Bratovski with the known system of a microchannel microprocessor cooling control system as taught by Ouyang to achieve the known result of efficient temperature control in a processor. One would be motivated to combine the cited art of reference in order to improve heat removal from microprocessors as described by Bratovski (column 2, lines 21-29).
The combination of Ouyang and Bratovski appear to be silent on; wherein the flow control device comprises piezoelectric devices disposed in the inlet or in the outlet of the channel and that deform to increase or decrease flow impedance to provide the coolant to the location of the thermal anomaly.
However, Vaiyapuri teaches; wherein the flow control device comprises piezoelectric devices disposed in the inlet or in the outlet of the channel and that deform to increase or decrease flow impedance to provide the coolant to the location of the thermal anomaly. (at least paragraphs [0011]-[0012]; a miniaturized electro-mechanical pump structures comprising a piezoelectric actuator for distributing cooling flow through channels of an integrated circuit system. These piezoelectric devices could be used instead of the micro valves (38) (see fig. 6 of the Bratovski reference) at the inlet and outlet of cooling channels and in combination with the temperature sensors would control flow to thermally affected areas)
The combination of Ouyang, Bratovski, and Vaiyapuri are analogous art because they are from the same field of endeavor or similar problem solving area, of microprocessor cooling control.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of including piezoelectric distribution devices in the microchannels as taught by Vaiyapuri with the known system of a microchannel microprocessor cooling control system as taught by Ouyang and Bratovski to achieve the known result of efficient temperature control in a processor. One would be motivated to combine the cited art of reference in order to effectively circulate fluid through a microprocessor device as described by Vaiyapuri (paragraph [0037]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US Patent 7,672,129) in view of Bratkovski et al. (US Patent 7,763,973) in view of Vaiyapuri et al. (US PGPUB 20040031281) in further view of Yin (US PBPUB 20030002250).

Regarding Claim 18; the combination of Ouyang, Bratovski, and Vaiyapuri appear to be silent on; The computer program product of claim 17, wherein the program instructions are further executable to: generate, via a communication component, a notification of a detection of the thermal anomaly. 
However, Yin teaches; (at least Figs. 3 and 5; Abstract; paragraph [0028]) a temperature sensing circuit for measuring internal temperatures in a computer system in which if the internal temperature increases above a threshold (i.e. the cooling of the microprocessor is insufficient thus will heat up the computer casing generating a thermal anomaly) the system will generate a notification such as a visual or audible alert to notify a user the thermal anomaly is occurring.
The combination of Ouyang, Bratovski, Vaiyapuri, and Yin are analogous art because they are from the same field of endeavor or similar problem solving area, of microprocessor cooling control.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of providing a notification/alert when a thermal anomaly occurs as taught by Yin with the known system of a microchannel microprocessor cooling control system as taught by Ouyang, Bratovski, and Vaiyapuri to achieve the known result of efficient temperature control in a processor. One would be motivated to combine the cited art of reference in order to prevent the likelihood of a computer/processor from overheating as described by Yin (paragraph [0005]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US Patent 7,672,129) in view of Bratkovski et al. (US Patent 7,763,973) in view of Vaiyapuri et al. (US PGPUB 20040031281) in further view of Vafai et al. (US Patent 6,675,875).  

Regarding Claim 19; the combination of Ouyang, Bratkovski, and Vaiyapuri further teach; The computer program product of claim 17, wherein the flow control device further comprises movable components adapted to redistribute the coolant, wherein the coolant is distributed through a second cavity enclosed within the substrate, wherein the second cavity is a second microchannel enclosed within the substrate, and wherein the enclosed first cavity is embedded within the substrate and the second cavity is positioned above and distinct from the first cavity and embedded within the substrate. (Ouyang; at least Fig. 1; column 4, lines 30-47; column 5, lines 5-26; disclose wherein the system includes pumps (132A/134A-132C/134C) for distributing coolant through the processor device and wherein the system further includes a first and second cavity (i.e. microchannels 124A and 124B) that are distinct from one another and embedded within a substrate).
The combination of Ouyang, Bratkovski, and Vaiyapuri appear silent on; “and wherein the enclosed first cavity is embedded within the substrate and the second cavity is positioned above and distinct from the first cavity and embedded within the substrate.”
However, Vafai teaches; “and wherein the enclosed first cavity is embedded within the substrate and the second cavity is positioned above and distinct from the first cavity and embedded within the substrate.” (Vafai; at least Figs. 1a-1b; column 4, lines 1-23; disclose a system and method for distributing coolant flow through plurality of microchannel layers and wherein the various microchannel layers are stacked on top of each other and thus a second microchannel layer is distinct and positioned above a first microchannel layer).
The combination of Ouyang, Bratovski, Vaiyapuri, and Vafai are analogous art because they are from the same field of endeavor or similar problem solving area, of microprocessor cooling control.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of providing stacking microchannel path layers on top of each other as taught by Vafai with the known system of a microchannel microprocessor cooling control system as taught by Ouyang, Bratovski, and Vaiyapuri to achieve the known result of efficient temperature control in a processor. One would be motivated to combine the cited art of reference in order to provide a system in which the temperature rise for the coolant and substrate in each layer may be compensated through conduction between the layers, resulting in a substantially reduced temperature gradient as described by Vafai (column 2, lines 30-33).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US Patent 7,672,129) in view of Bratkovski et al. (US Patent 7,763,973) in view of Vaiyapuri et al. (US PGPUB 20040031281) in further view of Bezama et al. (US PBPUB 20060002088).

Regarding Claim 21; the combination of Ouyang, Bratovski, and Vaiyapuri appear to be silent on; The computer program product of claim 17, wherein the flow control device is a passive structure that is fixed for a defined design of the channel.
However, Bezama teaches; The computer program product of claim 17, wherein a second flow control device is a passive structure that is fixed for a defined design of the channel. (Bezama; at least Abstract; Figs. 10 and 11; paragraphs [0014]-[0015]; disclose a method for designing micro fluid flow channels (i.e. passive structure that is a fixed design of the structure which are varied in size to control fluid flow through a cooling device) for a cooler device to optimize heat removal of an IC chip (i.e. mircroprocessor)).
The combination of Ouyang, Bratovski, Vaiyapuri, and Bezama are analogous art because they are from the same field of endeavor or similar problem solving area, of microprocessor cooling control.
It would have been obvious to one of ordinary skill of the art before the effective filing date to have incorporated the teachings of the known method of utilizing a passive, fixed fluid flow control structure as taught by Bezama with the known system of a microchannel microprocessor cooling control system as taught by Ouyang, Bratovski, and Vaiyapuri to achieve the known result of efficient temperature control in a processor. One would be motivated to combine the cited art of reference in order to be able to design the fixed structures to direct fluid flow to better cool “hot spot” areas of the microprocessor device that the cooling device is attached to as described by Bezama (paragraph [0013]).

Regarding Claim 22; the combination of Ouyang, Bratovski, Vaiyapuri and Bezama further teach; The computer program product of claim 21, wherein a second flow control device is based on an integrated circuit layout and the cooling structure. (Bezama; at least paragraphs [0013]-[0015]; disclose wherein the flow control device of the cooling device (i.e. microchannel paths) are designed to improve heat removal at expected hot spot areas of the microprocessor that the cooling device is to be attached to).

Response to Arguments
Applicant’s arguments, see page 8, filed 7/29/2022, with respect to the rejection(s) of claim(s) 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ouyang et al. (US Patent 7,672,129) in view of Bratkovski et al. (US Patent 7,763,973) in view of Vaiyapuri et al. (US PGPUB 20040031281) in further view of Vafai et al. (US Patent 6,675,875).  

Applicant's arguments filed 7/29/2022 with respect to the new amendments for claim 17 have been fully considered but they are not persuasive. In particular, the applicant argues, see pages 7-8, that the reference of Ouyang fails to explicitly teach that an enclosed first cavity is “within” a substrate as now claimed. However, with reference to the rejection above, (cited sections Fig. 1; column 5, lines 23-35; column 14, lines 9-15), the reference of Ouyang teach a plurality of microchannels (124A-124C) and wherein one of ordinary skill in the art would understand that the microchannels (i.e. cavities as claimed) would be enclosed within a substrate to perform the function of heat exchange cooling of a processor device as intended by Ouyang. As such, the reference of Ouyang sufficiently teaches the limitations as currently claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prasher et al. (US PGPUB 20040190251): disclose a system and method for providing a configuration of multiple layers of microchannel layers stacked on top of each other.

Goodson et al. (US Patent 6,942,018): disclose a system and method with multiple cooling configurations for IC chips including stacking multiple coolant layers on top of each other. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117